Holmes, J.,
concurring in part and dissenting in part. I concur in the majority opinion affirming the court of appeals’ treatment of the punitive damages issue. There was insufficient evidence submitted to the jury for it to have found punitive damages against Goodyear.
Although I concur in the judgment of the majority in its reversal of the court of appeals’ opinion regarding compensatory damages and awarding a new trial on both liability and damages, without the possibility of punitive damages, I would go further and enter judgment for Goodyear. Here, the jury specifically found in its answers to the interrogatories in favor of Goodyear on the affirmative defense of product misuse. Product misuse should be a bar to plaintiff’s claim of negligence as well as strict liability. Product misuse is a use of the product which is neither intended nor reasonably foreseeable. See Prosser & Keeton, The Law of Torts (5 Ed.1984) 710, Section 102. A product manufacturer cannot be held liable in negligence for failure to design or warn against misuse of its product which is not reasonably foreseeable. An unreasonable misuse is certainly not to be reasonably foreseen. It is not reasonably foreseeable that a product will be unreasonably misused.
However we linguistically phrase the use of the product involved in this case, it was not the use either intended or foreseen by the manufacturer. It was the extraordinary combination of errors — the wrong-sized side ring of another manufacturer and a backward lock ring — which caused plaintiff’s accident. In essence, the different dimensions of the mismatched side ring created a dangerous interference with the backward lock ring which prevented it from popping off until the assembly had reached explosive pressures.
Thus, the jury was more than justified in finding plaintiff’s misassembly of the rim constituted product misuse, where the evidence established that Goodyear neither intended nor reasonably could have foreseen that the rim would be misassembled out of mismatched parts with the lock ring on *478backwards, let alone that this particular combination of assembly errors created a dangerous condition, where neither error did so separately.
The majority points out that the jury was not asked by interrogatory if product misuse was a proximate cause of plaintiffs injuries. Such an interrogatory would have been superfluous under the admitted facts. There never was any question that plaintiffs misassembly of the rim contributed to the accident. All parties were in agreement that the extraordinary combination of installation errors by plaintiff — the backward lock ring and the mismatched side ring — was a primary cause of this accident. The issue for the jury to decide was whether plaintiffs misassembly, which admittedly caused the accident, constituted product misuse and the jury specifically so found.
Moreover, even assuming there should have been a specific jury interrogatory as to whether the product misuse was a proximate cause of the accident, plaintiff waived any such error. Plaintiff never raised any question or objection to the absence of such an interrogatory during trial or on appeal.
In conclusion, the specific jury finding of product misuse was a complete bar to the claims of negligence as well as strict liability and it was prejudicial error not to enter final judgment on all counts in favor of Goodyear. Although I would prefer entering final judgment for Goodyear on all counts, I nonetheless join the majority in remanding this action, excluding any claim for punitive damages.